Case 1:18-cv-00352-NT Document 129 Filed 04/12/19 Page 1 of 4                        PageID #: 2404



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

 BRENDA SMITH,

                         Plaintiff,

 v.
                                                              CIVIL NO. 18-cv-00352-NT
 AROOSTOOK COUNTY and SHAWN D.
 GILLEN,

                         Defendants.


        PLAINTIFF’S CONSENT MOTION TO AMEND SCHEDULING ORDER

        Pursuant to Rule 7(b) of the Federal Rules of Civil Procedure and the Court’s April 9,

2019 Order, ECF No. 128, Plaintiff, Brenda Smith, files this motion to amend the scheduling

order to extend the current June 4, 2019 trial-ready date by two months, and to place the case on

the August trial list. Plaintiff further requests a corresponding extension for the deadlines for the

pre-trial memo and conference, currently set for April 23 and 30, respectively. Counsel for the

Plaintiff has conferred with counsel for Defendants, Aroostook County and Shawn D. Gillen,

who consent to a two-month extension.

        The Plaintiff requests the two-month extension for two reasons. First, the Plaintiff

believes that the parties may be able to reach agreement on several issues that could avoid the

need for a second trial on the merits. A two-month extension would enable the parties to seek

mediation or otherwise negotiate to reach agreement that would save both party and judicial

resources. Defendants have indicated that they are willing to discuss the option of mediation with

a private mediator. Second, the Plaintiff is currently briefing a response to the Defendants’

motion to stay the preliminary injunction, filed in the U.S. Court of Appeals for the First Circuit

after the Defendants filed their notice of appeal. Plaintiff anticipates that this filing and
Case 1:18-cv-00352-NT Document 129 Filed 04/12/19 Page 2 of 4                    PageID #: 2405



additional appellate deadlines will consume resources that would interfere with the ability to

immediately proceed to a jury trial on the merits.

                                         CONCLUSION

       For these reasons, the Plaintiff respectfully requests that the Court amend the scheduling

order by continuing the trial date until August 2019 and extending the pre-trial memo and pre-

trial conference deadlines.




                                                 2
Case 1:18-cv-00352-NT Document 129 Filed 04/12/19 Page 3 of 4      PageID #: 2406



Dated: April 12, 2019

                                         Respectfully Submitted,

                                         /s/ Emma E. Bond
                                         Emma E. Bond, Esq.
                                         Zachary L. Heiden, Eq.
                                         American Civil Liberties Union of Maine
                                         Foundation
                                         121 Middle Street, Suite 200
                                         Portland, ME 04103
                                         (207) 619-8687
                                         ebond@aclumaine.org
                                         (207) 619-6224
                                         heiden@aclumaine.org

                                         Peter Mancuso, Esq.
                                         Andrew Schmidt Law, PLLC
                                         97 India St.
                                         Portland, Maine 04101
                                         (207) 619-0884
                                         peter@maineworkerjustice.com

                                         David Soley, Esq.
                                         James Monteleone, Esq.
                                         Bernstein Shur
                                         100 Middle Street, West Tower
                                         Portland, Maine 04101
                                         207-228-7198
                                         jmonteleone@bernsteinshur.com
                                         207-228-7300
                                         dsoley@bernsteinshur.com




                                     3
Case 1:18-cv-00352-NT Document 129 Filed 04/12/19 Page 4 of 4                     PageID #: 2407



                                CERTIFICATE OF SERVICE

       The undersigned certifies that she has electronically filed this date the foregoing

PLAINTIFF’S CONSENT MOTION TO AMEND SCHEDULING ORDER with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record. This filing is available for viewing and downloading from the ECF system.


 Dated: April 12, 2019                          /s/ Emma E. Bond
                                                Emma E. Bond
                                                American Civil Liberties Union of Maine
                                                Foundation
                                                121 Middle Street, Suite 200
                                                Portland, ME 04103
                                                (207) 619-8687
                                                ebond@aclumaine.org

                                                Counsel for Plaintiff, Brenda Smith




                                                 4
